In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-1064V
                                     Filed: November 9, 2015
                                        Not for Publication


*************************************
MARC COSENTINO,                           *
                                          *
              Petitioner,                 *
                                          *       Attorneys’ fees and costs decision;
                                          *       reasonable hourly rate
       v.                                 *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
              Respondent.                 *
                                          *
*************************************
Ronald C. Homer, Boston, MA, for petitioner.
Claudia B. Gangi, Washington, DC, for respondent.

MILLMAN, Special Master

                     DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On October 31, 2014, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10¬34 (2012) (“Vaccine Act”), alleging that he suffered
Transverse Myelitis as a result of his receipt of the Tetanus-diphtheria-acellular-pertussis (“Tdap”)
and influenza (“flu”) vaccinations on November 6, 2012. The parties filed a stipulation on
damages on June 12, 2015. The undersigned issued a decision pursuant to the stipulation on the
same date, awarding petitioner $200,000 in compensation.

       On October 16, 2015, petitioner filed a Motion for Attorneys’ Fees and Costs, requesting
$12,917.00 in attorneys’ fees, $278.99 in attorneys’ costs, and $400.00 in petitioner’s costs. On
November 2, 2015, respondent filed a response to petitioner’s motion. Although respondent

1
  Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the public
unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioners have 14 days to identify and move to
redact such information prior to the document’s disclosure. If the special master, upon review, agrees
that the identified material fits within the banned categories listed above, the special master shall redact
such material from public access.
raised an objection to the hourly rates requested by petitioners’ counsel in this case 2, she declined
in light of the decision in McCulloch v. Secretary of Health and Human Services, No. 09-293V,
2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015), to further litigate that issue and instead
“respectfully defers to the special master’s statutory discretion in determining a reasonable fee
award for this case.” Resp’t’s Response, at 2. The matter is now ripe for adjudication.

        The Vaccine Act permits an award of “reasonable attorneys’ fees” and “other costs.”
42 U.S.C. § 300aa-15(e)(1). Counsel must not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y of HHS, 3 F.3d 1517, 1521
(Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the
special master’s discretion to reduce the hours to a number that, in [her] experience and judgment,
[is] reasonable for the work done.” Id. Furthermore, the special master may reduce fees sua
sponte, apart from objections raised by respondent and without providing petitioners notice and
opportunity to respond. See Sabella v. Sec’y of HHS, 86 Fed. Cl. 201, 208–09 (Fed. Cl. 2009).
A special master need not engage in a line-by-line analysis of petitioner’s fee application when
reducing fees. Broekelschen v. Sec’y of HHS, 102 Fed. Cl. 719, 729 (Fed. Cl. 2011).

        For the same reasons given in Tomlinson, the undersigned reduces the amount of fees
awarded to petitioner’s counsel for the review work done by attorney Ronald Homer. Tomlinson
v. Sec'y of HHS, No. 13-736V, issued October 23, 2015, at 6-7. Mr. Homer billed $840.00 for
his work on this case. The undersigned has reviewed the billings submitted by petitioner’s
counsel, and finds that roughly 85% of the work done by Mr. Homer on this case was review work.
Therefore, she will reduce 85% of Mr. Homer’s time, or $714.00, by 25%, the percentage
difference between Mr. Homer’s hourly rate and the hourly rate of Christine Ciampolillo, the
attorney most closely involved in the case. Therefore, the undersigned reduces petitioner’s
fees by $178.50.

       The undersigned finds an award of attorneys’ fees and costs appropriate. In sum, the
undersigned awards petitioner the following amount for attorneys’ fees and costs:

               Requested Attorneys’ Fees:                                      $12,917.00
               Reductions:                                                     $178.50
               Attorneys’ Fees Awarded:                                        $12,738.50

               Requested Attorneys’ Costs:                                     $278.99
               Reductions:                                                     $0.00
               Attorneys’ Costs Awarded:                                       $278.99

               Requested Petitioner’s Costs:                                   $400.00
               Reductions:                                                     $0.00

2
 Respondent indicated that she stands by the arguments and evidence she put forth in Tomlinson v.
Secretary of Health and Human Services, 13-736V, pertaining to the appropriate hourly rates for
petitioner’s counsel. Resp’t’s Response, at 1.

                                                   2
                Petitioner’s Costs Awarded:                                      $400.00

                Attorneys’ Fees & Costs Awarded:                                 $13,017.49
                Petitioner’s Costs Awarded:                                      $400.00

                Total Requested Fees & Costs:                            $13,595.99
                Total Fees & Costs Awarded:                                     $13,417.49

        Accordingly, the court awards:

        a. $13,017.49, representing attorneys’ fees and costs. The award shall be in the form of
           a check made payable jointly to petitioner and Conway, Homer & Chin-Caplan in the
           amount of $13,017.49; and

        b. $400.00, representing petitioner’s costs. The award shall be in the form of a check
           made payable to petitioner for $400.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 3


IT IS SO ORDERED.


Dated: November 9, 2015                                                          /s/ Laura D. Millman
                                                                                    Laura D. Millman
                                                                                     Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    3